Citation Nr: 1326033	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for an abdominal hernia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a sight disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

5.  Entitlement to service connection for a low back disorder to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

6.  Entitlement to service connection for a scar of the upper left side of the face. 

7.  Entitlement to service connection for a metabolic disorder to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 , or as secondary to a service-connected disability.

8.  Entitlement to service connection for residuals of weight loss to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 , or as secondary to a service-connected disability.

9.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

10.  Entitlement to service connection for a foot disorder, to include hyperkeratotic skin, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

11.  Entitlement to service connection for peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1992, to include service in Southwest Asia.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2007, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  

In March 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD specifically.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

The issue of an initial compensable rating for an abdominal hernia and the issues of entitlement to service connection for diabetes mellitus, type II, a sight disorder, a low back disorder, a metabolic disorder, residuals of weight loss, a right knee disorder and a foot disorder, to include hyperkeratotic skin, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran has been diagnosed by a VA psychiatrist as having PTSD based on an in-service stressor for which there is credible supporting evidence.

2.  The competent evidence of record is at least in equipoise as to whether the Veteran has PTSD related to active service. 

3.  The evidence of record demonstrates that the Veteran has a scar of the upper left side of the face as a result of a laceration that was incurred during active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 

2.  The criteria for the establishment of service connection for a residual scar of the laceration of the right hand/palm, have been met. 38 U.S.C.A. 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012). 

Given the favorable disposition of the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD and for a scar of the upper left side of the face, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished. 

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012).  However, as a psychosis was not diagnosed within one year after discharge, service connection for a psychosis may not be granted on a presumptive basis. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; evidence of post- service continuity of the same symptomatology; and medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  An acquired psychiatric disorder, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012). 

To have engaged in combat with the enemy, a Veteran must have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  Mere service in a combat zone does not establish that a Veteran engaged in combat with the enemy.  Service department evidence that a Veteran engaged in combat or was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257 (2000).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted
with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)  (2012); 75 Fed. Reg. 39845 (July 13, 2010).

In this case, the Veteran received the Army Commendation Medal for his employ as a tank loader in a combat environment during Operation Desert Shield.  He was with C Troop, 1st Squadron, 2d Armored Cavalry Regiment during Operation Desert Shield.  The U.S. Army and Joint Services Records Research Center (JSRRC) has verified that while serving in Southwest Asia, the Veteran's unit was involved in combat where they were fired upon by enemy forces and returned fire.  The Veteran's DD214 shows that he service in Southwest Asia from December 1998 to April 1991.  A March 2005 VA PTSD initial evaluation report reflects that the Veteran that he saw dead bodies, burned and mutilated, of adults and children as he drove through different areas during the Gulf War.  He witnessed friendly fire incidents in which other tanks were blown up with fellow soldiers in them and witness a British Tank get hit by friendly fired.  In a July 2005 letter, a VA clinical social worker and attending psychiatrist (M.D.) both opined that the Veteran had a full range of PTSD-related symptoms and that he has been diagnosed with PTSD, chronic, secondary to combat trauma.   A November 2005 VA examination report reflects that the Veteran claimed stressors related to his service in the Persian Gulf.    In this regard, he asserted that he witnessed all kinds of atrocities, killing and dying.  He specifically mentioned that he witnessed dead bodies and "burned up kids with missing legs."  The Veteran reported that for a number of years he had been experiencing frequent intrusive memories and recollection of his stressor war experiences while in Basra, Iraq in 1991.  The VA examiner stated that the stressor verified by the RO is the cause of the PTSD. The diagnosis was chronic PTSD.
    
During the June 2007 RO hearing, the Veteran testified that one of his stressors was during a friendly fire incident while in Saudi Arabia.  The Veteran testified that while chasing the "elite guard" "we were hit, and it blew us."  The Veteran also described a time in Basra where they came across injured children as well as dead bodies of Iraqi soldiers.  During the Board hearing, the Veteran testified that he was in fear for his life while in Saudi Arabia when coming under fire.  

The Board is aware that in May 2009 and September 2010 VA examination reports, the same VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  He also concluded that the Veteran had a mood disorder that was not related to his active service.  Given the foregoing, the Board finds that the positive competent and credible evidence is in a state of equipoise with the negative competent and credible evidence regarding whether the Veteran does, in fact, meet the criteria for a diagnosis of PTSD.  

In the present case, the service department has provided credible supporting evidence of a claimed stressor.  The Veteran's alleged stressors are consistent with the circumstances, conditions and hardships of his service in the Persian Gulf and there is no clear or convincing evidence to the contrary.  The Board accepts the Veteran's statements regarding his stressors as conclusive evidence to their actual occurrence and his personal exposure to the claimed stressors in combat.   The Board finds that the Veteran contentions as to the in-service stressors are competent and credible.  Furthermore, the Veteran has been has been diagnosed with PTSD by a VA psychiatrist based on at least one verified stressor; hence, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f) . 

Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board exercises its discretion to find that the relevant evidence of record is in relative equipoise and concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 

B.  Scar

The Veteran contends that the scar on the upper left side of his face is the result of an in-service injury.  

Service treatment records show that in August 1983 the Veteran sustained a laceration on the left side of his face with minor avulsion above the left eye.  Objective findings were of a laceration approximately 2 inches long and1/2 to 1/4inches deep.  Avulsion approximately 1/2 inches in diameter, 1/8 inches deep and u-shaped.  The assessment was a laceration.   He was transported for emergency care.  The Veteran was seen a few days later for dressing change.  The assessment was laceration via broken bottle.  Objective findings of slight puss around a small laceration and large laceration was clean of puss.  

A November 2009 VA neurological examination report reflects that on physical examination the Veteran was found to have a 2-centimeter scar located in the left temporal area.  The VA examiner indicated that the Veteran had scars in the left temporal area related to in-service facial lacerations.  

The Board finds that the evidence supports the Veteran's claim for service connection for scar of the upper left side of the face.  In this regard, the Board notes that the Veteran did sustain a laceration to the upper left side of his face in service, as noted in an August 1983 service treatment record.  The post-service medical and lay evidence of record demonstrates the continued presence of a scar on left upper side of his face.  Thus, the Board finds that the satisfactory lay and medical evidence of record demonstrates that the Veteran's scar of the upper left side of the face resulted from the in-service laceration.  Further, there is no evidence to the contrary, that is, that the scar was the result of any post-service injury.  Therefore, as the evidence supports the Veteran's claim, service connection for a scar of the upper left side of the face is warranted. 

ORDER

Service connection for PTSD is granted.  

Service connection for a scar of the upper left side of the face is granted.


REMAND

With regard to the claim for an initial compensable rating for an abdominal hernia, the Veteran underwent a VA examination in November 2007 to address the issue of service connection.  Since that time, the Veteran has not undergone any further VA examinations to address the severity of his now service-connected abdominal hernia disability.  Therefore, the Board finds that a new VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

During a May 2009 VA examination, the Veteran stated that he was placed on Social Security disability for his diabetes.  In addition, VA records associated with the claims file confirm that the Veteran receives Social Security benefits.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must also be remanded so that the RO may attempt to obtain any relevant SSA records.

With regards to the Veteran's claim for service connection for a right knee disability, his service treatment records show that in June 1981 the Veteran was seen for complaints of right knee pain that came on after running for awhile.  The assessment was possible iliotibial band friction syndrome.  In August 1988, the Veteran was seen for a tender right fibular head after a fall from a water trailer.  Objective findings were that the Veteran's right side of his knee was swollen and tender to palpation.  The Veteran could not move his right leg outward and had pain when pulling in.  Radiologic results were within normal limits. The assessment was contusion of the right leg.   A December 1991 record shows that the Veteran had peripatellar swelling of the right knee on examination.  The assessment was swelling secondary to "?."   VA medical records show that in June 2006 the Veteran had an x-ray that revealed an impression of apparent calcification of soft tissue superior to the patella on lateral view.  In October 2006 the Veteran underwent an MRI of his left knee; however, the clinical history notes right knee rule out loose body.  The report indicates it is for an MRI of the right knee with early degenerative changes noted.  The Veteran asserts that he has experienced right knee symptoms since he was discharged from service.  The Veteran was afforded a VA examination in December 2008.  The VA examiner opined that it was less likely than not that the Veteran's right knee treatment in 1988 led to arthroscopy in 2006 on the basis that the length of time precludes any cause-and-effect relationship.  However, the VA examiner did not address of consider the Veteran's lay statements regarding his continuity of right knee symptomatology since his discharge from service.  Thus, the Board finds that the examination report is inadequate for rating purposes.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion). 

With regard to the claims for service connection for sight loss, weight loss, and a metabolic condition, records associated with the claims file indicate that such conditions may be related to the Veteran's diabetes mellitus, also on appeal.  In addition, during the Board hearing, the Veteran indicated that his weight loss and metabolic condition may be related to his now service-connected PTSD.  Lastly, the Veteran also provided testimony in which he raised the theory of entitlement for these disabilities, as well as a low back disability and a foot disorder also on appeal, pursuant to 38 U.S.C.A. § 1117.  Such theories of entitlement have not yet been adjudicated by the RO.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a), (b) 1.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f).  In this case, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

In light of the above, the Board finds that the medical evidence currently of record is insufficient to make a decision on the claims for service connection for a diabetes mellitus, a low back disability, a right knee disability, a sight disorder, residual weight loss, metabolic condition, and a foot disorder with hyperkeratotic skin, on a direct or secondary basis, and that additional VA examinations, to include a Gulf War examination, based on a full review of the record is needed to resolve these claims.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, with regard to the claim for service connection for peptic ulcer disease, the Veteran submitted a January 2008 written notice of disagreement with the January 2008 rating decision that denied this claim for benefits.  However, it does not appear that the RO has yet issued a statement of the case addressing this issue. Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these matters are REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically, this should include information necessary to complete the September 2007 request for additional information from Stroger Hospital.

Now that service connection for PTSD has been granted, the RO should also specifically include notice as to the information and evidence needed to support the claims for service connection for residual weight loss and a metabolic condition as secondary to a service-connected disability, under the provisions of 38 C.F.R. § 3.310  (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Obtain all outstanding VA treatment records from March 1992 to February 2004 and from September 2007 to the present.  If there are no such records, this should be documented in the claims folder. 

3.  Request from SSA copies of any determinations and all records underlying any determinations submitted or obtained in support of any claim for disability benefits filed by the Veteran or on his behalf. Associate all records or responses received with the claims file. 

4.  After completing the above, arrange for the Veteran to undergo an additional VA Gulf War protocol examination at an appropriate VA medical facility.  Such examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98-010).

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

a. The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of muscle aches, joint pain, weight loss, metabolic changes, sight disorder, low back disability, and right foot condition.

b. With respect to each complaint or symptom, the examiner should specifically state whether any of the Veteran's complaints or symptoms are attributable to a known diagnostic entity, and if so, specifically identify those symptoms and the anatomy involved.  The examiner is requested to provide a complete explanation for his/her findings. 

If there is a known diagnosis such that there is a medical explanation for the low back, right knee, weight loss, metabolic symptoms, sight disorder, and right foot condition, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each diagnosed disability began in or is related to active service.  The examiner is requested to provide a complete explanation for each opinion. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. In providing the opinions requested above, the examiner must consider the Veteran's statements regarding the onset of his conditions, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

c.  The VA examiner should also opine whether the weight loss and metabolic changes are a symptom of the Veteran's service-connected PTSD.  The examiner is requested to provide a complete explanation for the determination. 

If not, is any diagnosed weight loss disability or metabolic condition at least as likely as not (i.e. there is a 50 percent or greater probability) caused by the Veteran's service-connected PTSD.  The examiner should also opined whether any diagnosed weight loss disability or metabolic condition at least as likely as not aggravated beyond the natural progress by the Veteran's service-connected PTSD. 

The examiner is requested to provide a complete explanation for the determination. 

d.  If a diagnosis / diagnoses cannot be provided for the low back, the right knee, weight loss, metabolic changes, sight disorder, or right foot condition, then the examiner should state whether there are signs and symptoms that represent an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner is requested to provide a complete explanation for the determination. 

e.  If additional VA examinations are warranted to determine the etiology of any low back, right knee, weight loss, metabolic change, sight disorder, or right foot condition claimed on appeal, the RO should ensure that appropriate examinations are afforded the Veteran.  

5.  Then, arrange for the Veteran to undergo a VA examination by an examiner with the appropriate expertise to determine the severity of the Veteran's service-connected abdominal hernia disability.   The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should describe all findings in detail, specifically noting whether a hernia had recurred, whether it was small or large, whether it was reducible, whether it was operable or considered inoperable, and whether it was well supported or not under ordinary conditions. 

The examiner should also comment on any functional limitation stemming from the service-connected abdominal hernia and its impact on the Veteran's ability to work. 

6.  Then, review the claims file and ensure that all of the foregoing development actions have been completed in full.  If the requested medical reports do not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.  See also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Then, readjudicate the claims on appeal.  The RO should document consideration of all theories of entitlement, to include secondary service connection pursuant to 38 C.F.R. § 3.310 and as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative a reasonable opportunity to respond before the case is returned to the Board.

8.  Issue a statement of the case which addresses the issue of entitlement to service connection for peptic ulcer disease.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review of this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


